Citation Nr: 1117513	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-47 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for status post fracture right fifth metacarpal with residual ulnar nerve neuropathy, right hand, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The appellant served on active duty from August 1995 to March 1999.

These matters initially came before the Board of Veterans' Appeals (Board) from an May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fresno, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has appelaed the rating for the service connected status post fracture right fifth metacarpal with residual ulnar nerve neuropathy, right hand, currently rated as 10 percent disabling.  After a review of the evidence of record, the Board finds that a remand is necessary prior to deciding the claim.

The VCAA requires that VA afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a thorough and contemporaneous medical examination'" when necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When medical evidence is not adequate, the VA must supplement the record by seeking an advisory opinion or ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In a VA Form 9 of November 2009, the appellant stated that he has pain, numbness, limited motion and weakness of his right wrist.  The appellant was afforded a VA examination in September 2009.  The examination addressed all of the neurological findings.  However, it did not provide ranges of motion for the wrist and fingers.  With regard to range of motion, the examiner stated abduction and adduction of fingers and flexion of fingers and wrists were all performed fairly well.  The term "fairly well" implies that range of motion was not within normal limits, however, as no degrees of motion were provided, the Board is not able to assess to what extent the range of motion limited.  Accordingly, the Board finds the examination is inadequate for appellate review and a new examination is needed to properly decide the claim.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a VA examination to determine the severity of the service connected status post fracture right fifth metacarpal with residual distal ulnar nerve neuropathy.  All necessary tests should be conducted including neurological findings and ranges of motion.  The examiner should provide ranges of motion in degrees for the fingers and the wrist.  The claim file should be made available to the examiner.  The examiner must provide a complete rationale for any opinion rendered.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


